Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 04/07/2022 has been entered. Claims 1-9 and 14-18 remain pending. Applicant’s Amendments to Claims 1, 8, and 9 overcome each and every objection to the claims.
	
Response to Arguments
Applicant's arguments filed 12/28/2021, with respect to Claim Interpretation under 35 U.S.C. 112(f), have been fully considered but they are not persuasive.  Applicant Remarks on Page 6, Section I details that the term “unit” is preceded by various qualifiers and that this does not give rise to interpretation under 35 U.S.C. 112(f). Applicant notes that “none of the pending claims recite ‘means for’ or ‘step for’”. As prong (B), which is listed below for reference as well, includes that other phrases may be used for the “means” or “step”, and include the linking phrase of “configured to”. Claim 1 details “a determination unit configured to determine”, “a first prediction unit configured to predict”, and “a measurement unit configured to measure”. Examiner suggests that if Applicant wishes that the application be evaluated under a Broadest Reasonable Interpretation rather than 35 U.S.C. 112(f) that the “measurement unit” be amended to be a non-generic unit such as a measuring circuit, the determination unit, prediction units, and identification unit as processors, and the communication unit as a communication circuit. Alternatively the Applicant can amend the claims to add structure to the units such as the circuitry associated with the measurement unit.
Evaluation of whether claim limitations must be evaluated under 35 U.S.C. 112(f) is detailed with a 3-prong analysis in Section I of 2181 of the MPEP. The first prong, (A), is “the claim limitation uses the terms “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning for performing the claimed function”. The second prong, (B), is “the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”.” The third prong, (C), is “the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.” In Claim 1 of the instant application, the evaluation of the “measurement unit configured to measure an electrical signal on the AC power line” evaluated under the 3-prong analysis determines in Prong (A) that it uses a generic placeholder (the measurement unit), in Prong (B) with it being modified by the linking phrase “configured to”, and in Prong (C) that there is no structure, materials, or acts for performing the claimed function of the measurement unit. That is, “measure an electrical signal on the AC power line” is not a detail which is considered to be structure of the measurement unit, a material of the measurement unit, or an action of performing the measurement with the measurement unit. The same analysis would follow for the “determination unit”, “first prediction unit”, and the other units. 

Applicant's arguments filed 04/07/2022, with respect to the 35 U.S.C. 103 rejection, have been fully considered but they are not persuasive. Applicant’s Amendment to Claim 1 to change the limitation “a determination unit configured to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports and a charge or discharge of the power storage unit based on a measurement result of the measurement unit” to “a determination unit configured to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports and whether the power storage unit is charged or discharged based on a measurement result of the measurement unit” does not change the interpretation of the limitation because under a broadest reasonable interpretation, the power storage unit is in both cases considered to be in a state of “charged” and a state of “discharged”. Previously disclosed prior art Sanders (US20170005515) teaches in [0149] that the calling application can request an energy report detailing the current status of load shaping, including power discharged as amount of power being discharged from storage. Newly added claim 18 is taught by the previously relied upon prior art Sanders and the previously supplied prior art Nishiyama (US20120173177). Sanders in [0150] teaches the energy report includes information relating to the start and end time of charging while Nishiyama teaches that the management apparatus in [0042] includes information about the identification of the devices. Claim 16 is taught by the addition of newly discovered prior art Nyu (US20140117933). 
Pages 10-12 of Applicant’s Remarks details that [0222] of previously relied upon prior art Sanders does not disclose “a device connected to a line with a plurality of connection ports”.  As Sanders teaches in [0222] towards the overall energy management system, [0222] by itself does not teach the “line” and “plurality of connection ports”. Sanders teaches in [0126] that the system includes an electric utility interconnection that is used to provide charging, while [0135] details that vehicle charging is enabled by plugging in.  This would mean that the system as taught by Sanders includes the “line” and must have a “plurality of connection ports” that the vehicles are plugged in to. 
Pages 13-14 of Applicant’s Remarks detail that the measurement unit is required to measure a line connected to the management device and that the sensor defined in [0233] does not have a target defined. As Sanders teaches in [0031], a CT sensor system is connected to the system to monitor site energy demand in real-time. A CT sensor is well understood to be a current transform sensor that measures alternating current. As a CT sensor is detailed in Sanders to monitor the site energy demand, that would mean it is measuring the alternating current used in the system.
Pages 14-15 of Applicant’s Remarks detail that it would be unclear how to apply the technical matters of Brown (US20150244591) to which item in Sanders.  Sanders teaches in [0222] an energy management system and further details in [0224] that the energy cloud controller comprises a plurality of distributed energy management systems. Brown teaches in [0029] a power management system. It would be obvious that the power management system as taught by Brown could be incorporated as part of the energy management system as taught by Sanders. Further, Brown teaches in [0030] that the power management system has a smart meter connected to it to record fluctuations on the AC line. As Sanders teaches in [0031] that it includes a “smart energy component is a CT sensor”, the incorporation of the smart reader as taught by Brown functions with the CT sensor as taught by Sanders.
Pages 15-16 of Applicant’s Remark details that the amendment to Claim 1 is not taught by Sanders as there is no description “about determining whether a power storage unit is charged or discharged based on a measurement result”. As [0149] of Sanders details, an energy report details the current status load shaping which includes information of the power being discharged from storage, which would qualify under the broadest reasonable interpretation of a measurement result about a power storage unit being discharged.
Pages 16-17 of Applicant’s Remark detail that Sanders fails to disclose estimating a capacity of a power storage unit based on the type of an electric device. Sanders teaches in [0190] that the predictive analytics module set rules and constraints to govern resources related to power storage. Sanders further teaches in [0054] the constraints include available battery capacity. As the module is to predict constraints that govern the resources related to power storage, with the available battery capacity as a constraint, the system is predicting the capacity of the battery (power storage unit) of an electrical device. Further, the constraints also include the charge and discharge rates as part of the predictive analytics module.

Claim Objections
Amended Claims 16 and 18 objected to because of the following informalities:  
Claim 16, Line 1 details “further comprising a identifying step” which should be “further comprising an identifying step”.
Claim 18 is dependent upon Claim 1 with the limitation “the information includes” which is the first mention of “information” and as such would have incorrect antecedence. Examiner suggests to either change the antecedence to “a” rather than “the” or to change the dependence on Claim 18 to be dependent on Claim 14 which is details towards the “information” itself and places what the “information” is in relation to the limitations of Claim 1. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power storage unit (claim 1), measurement unit (claim 1), determination unit (claims 1-2, 4, 6-8), first prediction unit (Claim 1), second prediction unit (claim 2), prediction unit (claim 3), identification unit (claim 4), and signal transmission unit (claim 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The power storage unit is interpreted as a storage battery as detailed in Figures 1, 3, 5-8 and [0054]. The measurement unit is interpreted as measuring circuit as detailed in [0054]. The determination unit is interpreted as a processor as detailed in [0054]. The first prediction unit, second prediction unit, and prediction unit are interpreted as a processor as detailed in [0054]. The identification unit is interpreted as a processor as detailed in [0059]. The signal transmission unit is interpreted as an electrical device that transmits signals as detailed in [0059].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 details identifying step which is of the operation of identifying “a user of the electric device, the battery of which is discharged” and “a user of the electric device, the battery of which is charged”. As Claim 8, of which Claim 16 is dependent upon, details a singular electric device including a battery of which is either “charged or discharged”. The claim limitation as put forth here has identifying of a device with a battery that is charged and an identification of a device with a battery that is discharged.  That is, under the limitations upon which it is based, the device is simultaneously with a charged and a discharged battery. In the instant application, [0035] details the arrows of Figure 1 and how the narrowing down of users associated with the electric device 6 as being charged and the electric devices 5, 7, and 8 are discharged. That is, the written description is detailing the charged and discharged devices as being separate devices and not the same devices as the claimed limitations are disclosing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US20170005515) in view of Nishiyama (US20120173177) and Brown (US20150244591).
	In regards to Claim 1, Sanders teaches “A management device (energy management system providing scheduling guidance for grid control systems, for electric vehicle resources, and coordinating the resources to site and grid needs – [0222]; energy cloud controller comprises plurality of distributed energy management systems connected to site integration systems and distributed energy sources – [0224]) connected to a line provided with a plurality of connection ports (energy control center, co-located with electric vehicle charging stations, direct integration with hardware components to enable electric vehicle charging by plugging in directly – [0135]; electric utility interconnection to provide charging for electric vehicles - [0126]; one or more electric vehicle charging stations  dispatches energy to offset demand spikes for the one or more electric vehicles that are charging in the one or more electric vehicle charging stations – [0224]), each of which can be connected to an electric device including a power storage unit (one or more electric vehicle, electric vehicle energy resources – [0222]), the management device comprising: a measurement unit configured to measure an electric signal on the line (sensors linked to energy area network – [0233]; CT sensor system to monitor site energy demand in real time – [0031]); a determination unit configured to determine whether the power storage unit is charged or discharged based on a measurement result of the measurement unit (calling application can request an energy report detailing the current status of load shaping, including power discharged as amount of power being discharged from storage, power stored, and power passing through – [0149]); and a first prediction unit configured to predict an amount of power supply on the line due to discharge of the power storage unit (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]) based on a determination result of the determination unit (using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]) wherein the first prediction unit is configured to: estimate a capacity of the power storage unit based on the type of the electric device determined by the determination unit (predictive analytics module and orchestration module to set rules and constraints to govern resources related to power storage, power use, power generation, and incremental storage cycles – [0190]; Constraints used are efficiency of components, maximum and minimum charge and discharge rates, energy reserved, and available battery capacity – [0054]); and predict the amount of power supply by electric devices connected to the line via the connection ports based on the capacity of the power storage unit of each of the electric devices and whether the power storage unit of each of the electric devices is charged or discharged (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]; using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]).”
	Sanders does not teach “a determination unit configured to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the measurement unit.”
Nishiyama teaches “a determination unit configured to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the measurement unit (measurement unit to measure a value of power, for electrical appliance identification information – [0032]; identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders to incorporate the teaching of Nishiyama to use the measurement values of power to determine the type of electrical appliance connected to the power system. Doing so would improve the power management of a system by monitoring the power consumption of devices on the network.
	Sanders in view of Nishiyama does not teach “A management device connected to an AC power line; a measurement unit configured to measure an electric signal on the AC power line.”
	Brown teaches “A management device connected to an AC power line (Power management system with network and integrated with smart router – [0029]; Power fluctuation data recorded by PMS with data line connected to smart meter with recording of AC fluctuations on the AC line incoming into PMS – [0030]; AC line with power management system – Figure 2); a measurement unit configured to measure an electric signal on the AC power line (PMS connected to smart meter that can record fluctuates on the AC line – [0030]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders in view of Nishiyama to incorporate the teaching of Brown to use a power management system with sensors connected to an AC line. Doing so would improve the monitoring and determination of the status of devices connected to a power network.

	In regards to Claim 2, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Sanders further teaches “a second prediction unit configured to predict an amount of power demand on the AC power line based on the determination result of the determination unit (method for offset demand monitoring, measuring user site demand, reacting to demand conditions, using predictive data elements, managing offset demand amounts related to energy resources – [0374]).”

	In regards to Claim 3, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Sanders further teaches “a communication unit configured to transmit a first prediction result of the prediction unit to an aggregator via a communication network which is separated from the AC power line (energy cloud controller with distributed energy management system includes communications ports to send and receive signals – [0207]; System includes a network which can be a wireless network – [0525]).”

	In regards to Claim 4, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above, and Nishiyama further teaches “an identification unit configured to identify a correspondence relationship between the electric device whose type is determined by the determination unit and the connection port connected to the electric device based on an identification signal that is transmitted from a signal transmission unit provided in each of the connection ports and identifies the connection port (management apparatus communications over network with measurement unit to measure power from electrical outlet to electrical appliance, acquisition unit to acquire identification information for the outlet and second acquisition unit to acquire electrical appliance information from power consumption of the appliance, compare information to find concordance rate between – [0032]).”

	In regards to Claim 5, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Sanders further teaches “the management device is attachable to and detachable from a - 19 -H1180302US01 / P218-0895WOUS connection port in the plurality of connection ports (distributed energy resource energy storage apparatus for energy management services includes electric utility interconnection – [0391]).”

	In regards to Claim 6, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Nishiyama further teaches “the determination unit can determine an electric vehicle as a type of the electric device (identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”

In regards to Claim 7, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Nishiyama further teaches “the determination unit estimates a type of the electric device based on at least one of AC voltage or AC current on the AC power line (measurement unit configured to measure a value of power supplied from electrical outlet to electrical appliance – [0010]).”

In regards to Claim 8, Sanders teaches “A method comprising: a measurement step of measuring an electric signal on a line (sensors linked to energy area network – [0233]; CT sensor system to monitor site energy demand in real time – [0031]) including a plurality of connection ports to which an electric device including a battery can be connected (energy control center, co-located with electric vehicle charging stations, direct integration with hardware components to enable electric vehicle charging by plugging in directly – [0135]; electric utility interconnection to provide charging for electric vehicles - [0126]; one or more electric vehicle charging stations  dispatches energy to offset demand spikes for the one or more electric vehicles that are charging in the one or more electric vehicle charging stations – [0224]); a determination step of determining whether the battery is charged or discharged based on a measurement result in the measurement step (calling application can request an energy report detailing the current status of load shaping, including power discharged as amount of power being discharged from storage, power stored, and power passing through – [0149]); and a prediction step of predicting an amount of power supply on the line due to discharge of the battery (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]) based on a determination result in the determination step (using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]), wherein the prediction step: a capacity of the battery is estimated based on the type of the electric device determined in the determination step (predictive analytics module and orchestration module to set rules and constraints to govern resources related to power storage, power use, power generation, and incremental storage cycles – [0190]; Constraints used are efficiency of components, maximum and minimum charge and discharge rates, energy reserved, and available battery capacity – [0054]); and the amount of power supply by electric devices connected to the line via the connection ports is predicted based on the capacity of the battery of each of the electric devices and whether the battery of each of the electric devices is charged or discharged (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]; using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]).”
Sanders does not teach “a determination step of determining a type of the electric device connected to the AC power line via one of the connection ports based on a measurement result in the measurement step.”
Nishiyama teaches “a determination step of determining a type of the electric device connected to the AC power line via one of the connection ports based on a measurement result in the measurement step (measurement unit to measure a value of power, for electrical appliance identification information – [0032]; identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders to incorporate the teaching of Nishiyama to use the measurement values of power to determine the type of electrical appliance connected to the power system. Doing so would improve the power management of a system by monitoring the power consumption of devices on the network.
	Sanders in view of Nishiyama does not teach “a measurement step of measuring an electric signal on an AC power line.”
	Brown teaches “a measurement step of measuring an electric signal on an AC power line (Power management system with network and integrated with smart router – [0029]; Power fluctuation data recorded by PMS with data line connected to smart meter with recording of AC fluctuations on the AC line incoming into PMS – [0030]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders in view of Nishiyama to incorporate the teaching of Brown to use a power management system with sensors connected to an AC line. Doing so would improve the monitoring and determination of the status of devices connected to a power network.

	In regards to Claim 9, Sanders teaches “A management device (energy management system providing scheduling guidance for grid control systems, for electric vehicle resources, and coordinating the resources to site and grid needs – [0222]; energy cloud controller comprises plurality of distributed energy management systems connected to site integration systems and distributed energy sources – [0224]) connected to a line provided with a plurality of connection ports (energy control center, co-located with electric vehicle charging stations, direct integration with hardware components to enable electric vehicle charging by plugging in directly – [0135]; electric utility interconnection to provide charging for electric vehicles - [0126]; one or more electric vehicle charging stations  dispatches energy to offset demand spikes for the one or more electric vehicles that are charging in the one or more electric vehicle charging stations – [0224]), each of which can be connected to an electric device including a battery (one or more electric vehicle, electric vehicle energy resources – [0222]), the management device comprising: a sensor configured to measure an electric signal on the line (sensors linked to energy area network – [0233]; CT sensor system to monitor site energy demand in real time – [0031]); and a processing circuit including at least one processor and at least one storage device (processor and memory – [0018]); determine whether the battery is charged or discharged based on a measurement result of the sensor (calling application can request an energy report detailing the current status of load shaping, including power discharged as amount of power being discharged from storage, power stored, and power passing through – [0149]); and predict an amount of power supply on the line due to discharge of the battery (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]) based on a determination result (using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]) of the type of the electric device wherein the processing circuit is configured to: estimate a capacity of the battery based on the type of he electric device in the determination result (predictive analytics module and orchestration module to set rules and constraints to govern resources related to power storage, power use, power generation, and incremental storage cycles – [0190]; Constraints used are efficiency of components, maximum and minimum charge and discharge rates, energy reserved, and available battery capacity – [0054]); and predict the amount of power supply by electric devices connected to the line via the connection ports based on the capacity of the battery of each of the electric devices and whether the battery of each of the electric devices is charged or discharged (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]; using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]).”
	Sanders does not teach “determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the sensor.”
	Nishiyama teaches “determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the sensor (measurement unit to measure a value of power, for electrical appliance identification information – [0032]; identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders to incorporate the teaching of Nishiyama to use the measurement values of power to determine the type of electrical appliance connected to the power system. Doing so would improve the power management of a system by monitoring the power consumption of devices on the network.
	Sanders in view of Nishiyama does not teach “A management device connected to an AC power line; a sensor configured to measure an electric signal on the AC power line.”
	Brown teaches “A management device connected to an AC power line (Power management system with network and integrated with smart router – [0029]; Power fluctuation data recorded by PMS with data line connected to smart meter with recording of AC fluctuations on the AC line incoming into PMS – [0030]; AC line with power management system – Figure 2); a sensor configured to measure an electric signal on the AC power line (PMS connected to smart meter that can record fluctuates on the AC line – [0030]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders in view of Nishiyama to incorporate the teaching of Brown to use a power management system with sensors connected to an AC line. Doing so would improve the monitoring and determination of the status of devices connected to a power network.

	In regards to Claim 14, Sanders in view of Nishiyama and Brown teaches the claimed invention as disclosed above and Sanders further teaches “an update unit configured to update information indicating the determination result of the determination unit (system includes a demand and response management system which receive status updates from utility data center and other sites for demand, consumption, status, events – [0514]).”

	In regards to Claim 15, Sanders in view of Nishiyama and Brown teaches the claimed invention as disclosed above and Sanders further teaches “the processing circuit is configured to update information indicating the determination result of the type of the electric device (system includes a demand and response management system which receive status updates from utility data center and other sites for demand, consumption, status, events – [0514]).”

	In regards to Claim 18, Sanders in view of Nishiyama and Brown teaches the claimed invention as disclosed above and Sanders further teaches “the information includes a discharged time zone of each of the electric devices, and a charged time zone of each of the electric devices (energy report includes start and end time – [0150]).”
	Nishiyama further teaches “the information includes the type of each of the electric devices (management apparatus acquires information about the identification of each electrical device for accurate identification – [0042]).”

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Nishiyama, Brown, and Nyu (US20140117933).
	In regards to Claim 16, Sanders in view of Nishiyama and Brown teaches the claimed invention as disclosed above except for “a identifying step of identifying a user of the electric device, the battery of which is discharged and a user of the electric device, the battery of which is charged.”
	Nyu teaches “a identifying step of identifying a user of the electric device, the battery of which is discharged and a user of the electric device, the battery of which is charged (power management server includes owner management server that manages information on owner of the vehicle and charge promotion information that includes information on the state of charge of the secondary cell in each vehicle– [0037]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders in view of Nishiyama and Brown to incorporate the teaching of Nyu to keep information about the user of each device and information towards the charged state of the battery of each device.  Doing so would improve the power management of the system to respond to the supply and demand of energy.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “the AC power line comprises a closed power network which is disconnected from a power system by a circuit” is not taught by the Sanders, Nishiyama, Brown, or Nyu. The closed power network represents an improvement for the supply and demand of the power management system to function in a relatively small area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863